Title: To Thomas Jefferson from Gideon Granger, 6 February 1805
From: Granger, Gideon
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Genl Post Office Feb: 6th. 1805
                  
                  I have the honor to inclose a report in relation to the most convenient and direct roads to New-Orleans, St. Louis and Detroit. 
                  I Am Sir with great Esteem & Respect your humble Servt
                  
                     Gidn. Granger 
                     
                  
                Enclosure
                                    
                     
                        
                     
                     The Postmaster General having considered the several following enquiries, what is the most expeditious route to New Orleans?— to Saint Louis?—to Detroit? for mails which shall contain only free letters and articles charged with letter postages, respectfully Reports, 
                     Ist. From Washington to New Orleans.
                     The present post road from Washington to New Orleans is by way of Fredericksburg, Charlottesville, Staunton, Knoxville, South West point, Nashville and Natchez: and the distance is nearly 1500 miles. A road was laid out and partly opened by the Secretary at war two years ago between Nashville and Natchez, when this road is opened so that it may be travelled upon, the distance will be reduced to nearly 1400 miles. Three routes to New Orleans have been the subject of consideration. 
                     First. A direct line, as near as the face of the Country will admit.
                     The distance from Washington to New Orleans in a direct line from the best information that can be obtained of the Geographical positions of the two places is 960 miles: and the route would be by Orange c. h. Milton, Lynchburg, Patrick County Va. Scull Camp, Wilkes c. h. and Morganton N. C. the confluence of the Forks of French Broad river, crossing the Chatahoucha river at the South Eastern foot of the Appalachian mountains, thence by the agency house on Talliposee river, the Mobile settlement, the post oak landing on lake Pontchartrain and across the lake to New Orleans. The Geography of the intermediate Country is considerably uncertain. A map lately prepared by the Surveyor general of Georgia gives Franklin c. h. in that state a position that  would be intersected by direct line from Washington to New Orleans. If this map is correct, the line would pass also through Rutherforton N. C. and by Greenville c. h. S. C. leaving the foot of the Appalachian mountains nearly 24 miles to the North West. There can be no doubt but that by taking a point 20 miles South east of the center of a direct line the great chain of mountains would be avoided and a direct line from Washington to that point and thence to New Orleans, would not make the distance more than one mile further than the direct line. 
                     It is evident that New Orleans in the ordinary course of affairs must become the greatest entreport for merchandize in the world, as the waters of the Mississippi embrace an immense portion of Country no where exceeded in richness of soil. It must hence become of the greatest importance to the Government and all the commercial towns of the United States that there be a road opened so as to render communications as speedy as possible. 
                     Where turnpike or artificial roads have been made the deviations from a direct line do not exceed five per cent, and it is believed that a road may be laid out to New Orleans and opened so as to be practicable for travellers on horseback at a small expence and so that the mail may be conveyed upon it at the rate of 90 miles in a day at the usual price paid for carrying it with such expedition and that the distance will not much exceed one thousand & fifty miles allowing nearly 1 mile in ten miles for deviations.
                     If it should be considered an object to lay out a road in the shortest distance to New Orleans that the nature of the Country will admit at a reasonable expence, no intermediate point ought to be named on account of the uncertainty of the georgraphy of the Country, but a skillful and judicious surveyor should be employed to lay it out in that manner.
                     2ndly. From Washington by the present post road to Fredericksburg, thence by a direct road through Columbia and Prince Edward c. h.  Va. Germanton and Lincolnton N. C. Greenville c. h. S. C. Franklin c. h. Ga. the Mobile Settlement and the Post Oak landing to New Orleans. If a direct road was made to Fredericksburg this would perhaps be the most eligible route as it would pass at a greater distance from the great chain of mountains which divide the Eastern and Western waters and of course through a less broken Country. It would also shorten the distance between the great road to New Orleans and the commercial towns south of Fredericksburg nearly 20 miles while the whole distance to New Orleans would not be encreased on account of the difference of those positions from a direct line more than eight miles. 
                     3rdly. From Washington by Charlottesville, Big Lick, Abingdon, Knoxville, Tellico, the Mobile Settlement and the Post Oak landing to New Orleans. Knoxville lies nearly 80 miles North West of a direct line it would of course make the distance considerably further and this route would be much less convenient to the Southern commercial towns.
                     IInd. From Washington to Saint Louis near the mouth of the Missouri in Louisiania. The distance from Washington to Saint Louis in a direct line is seven hundred miles and by the nearest post road 975 miles. The present route is by way of Centreville, Winchester, Westernport, Morgantown, Clarksburg, Marietta Chilicothe, Frankfort, Vincennes and Kaskaskias. Winchester is 24 miles North of a direct line and Westernport 38 miles. 
                     A direct line from Washington  to Saint Louis is nearly West. It is  believed by many of the inhabitans of the Western Country, that a good horse road could not be made over the Allegany mountains at a reasonable expense nearer a direct line than Westernport: altho’ it does not appear that the Country has ever been explored with a view of finding such a route. To make as short a road as the nature of the Country will admit is certainly as object of primary importance, as it would be a principal road to Ohio, Kentucky, Indiana and Louisiana. Winchester, Marietta, Chilicotha and Cincinnati are already considerable towns and if these places are included in the route the whole distance would not be encreased more than 10 miles on account of their being out of the direct line. The State of Ohio has already commenced a road between Marietta and Chilicotha which it is supposed will be compleated this year; these will perhaps be considered as sufficient inducements for including those towns in the route.
                     The distance from Washington to Winchester in a direct line is 68 miles and by the post road 81 miles—from Winchester to Westernport 51 miles by the post road 70 miles, from Westernport to Marietta 125 miles, by the post road 178 miles—from Marietta to Chilicotha 78 miles, byu the post road 116 miles. The whole distance from Washington to Chilicotha by the direct line from one of those towns to the other being 322 miles, and by the post road 445 miles. Altho this road lies across the mountains there can be but little  doubt but that a horse road might be made at a small expence, with an allowance of ten percent for deviations on account of mountains; so that the whole distance would not exceed 355 miles. Hence a saving of 90 miles would be made between Washington & Chilicotha.
                     IIIrd. From Washington to Ditroit.
                     Lake Erie is situated between the two places and often impassable, it is therefore necessary that the post road should pass round the South Western extremity of the Lake. A direct Route from Washington to that extremity or  to the mouth of Miami of the lake would pass within ten miles of Pittsburg and it would not of course make the route five miles farther if it passed through that town, provided a direct line was run from Washington to Pittsburg and thence to the mouth of the Miami. Pittsburg is already a considerable town and from its situation must continue to increase, it would therefore seem expedient to consider that town as another point in the route to Detroit. 
                     The distance from Washington to Pittsburg by the present post road is 256 miles and in a direct line only 194. A direct route would pass near Keyses ferry on the Shanandoah and would intersect the present post road to Pittsburg at Berlin Somerset County in Pennsylvania and would continue with it to Pittsburg 78 miles. From Washington to Berlin by the present post road is 178 miles and in a direct line only 127 making a difference of 51 miles  or one days ride, if a direct road could be made. It is certain that one nearly direct could not be made without great expence as the Country is very mountainous and much broken with hills: the Potowmak river must be crossed twice and the Shanandoah and [Cacapon] rivers once each. These rivers would sometimes obstruct travelling but not often: the present post road avoids them. If the Potowmak is crossed at Georgetown and the road passes thro’ Louisburg and Keyses ferry to Charlestown which is a direct line is 51 and by the post road 75 miles, it will then only be necessary to straiten the road to Charleston and provide for a road from thence to Berlin 75 miles in a direct line; but it is not probable that a road could be made which would be shorter than 90 miles on account of the mountains. Supposing the road to Charleston could be reduced to 60 miles, to Berlin 90 and to Pittsburg 75 this route would then be 225 miles only 31 miles shorter than the Present route by Frederickstown Md. On the present route a stage is established by which the mail  is carried with greater Security than it can be carried on horse back. This circumstance would perhaps be sufficient reason for preferring the present to a new road.
                     At Pittsburg it will be necessary to cross the Allegany and pass on the North side of the Ohio to the mouth of Beaver river 28 miles; thence it is supposed a road may be laid to the mouth of the Miami river which would not take more than 6 per cent for the deviations from a direct line the Country being remarkably level and presenting few marshes or Swamps that would require much expence to make them passable. The distance in a direct line is nearly 173 miles. From thence to Detroit is 43 miles, but the post road is estimated at 60 miles. If this road is made, the road from Cleveland at the mouth Cayahoga river should be discontinued.
                     
                        
                           
                              Genl Post Office
                              }
                              All which is respectfully submitted 
                           
                           
                              Feb: 6th. 1805.
                           
                        
                     
                     
                        Gidn Granger
                        
                     
                     
                        
                           
                        
                        Note. The longitudes of Washington and New Orleans are not yet well ascertained. If we admit the longitude of Philadelphia to be 75°.13’–30" West of Greenwich then the longitude of Washington will be 77°, 06’ West of Greenwich. Several observations have been made in this City which induce a belief that the longitude is something less, but untill these observations are compared with corresponding ones made at Greenwich or some other place whose longitude is ascertained we must be satisfied with the former. The longitude of New Orleans by Mr. Maskelyne in the Requisite Tables, is 89°–58’–45" by the French at 90° and by Mr Ellicott at 90,°— 14’ if we take 77.° 06’ from those Several sums the difference of Longitude between Washington and New Orleans, will be 12,°52’. 45" by the English account, 12,°54’ by the French account and 13,°8’ by Mr. A. Ellicotts account. But as Mr. Ellicotts observations have not been compared with those made at another place, and it is probable that the former was deduced  from such comparison the 12°. 52.’45" ought to be considered as the difference of Longitudes.
                     
                     
   From Philadelphia to Pittsburg the deviations amount to 15 per cent. From Baltimore to Philadelphia they amount to 10 per cent.

                  
                  
               